Citation Nr: 1530556	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from February 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the RO characterized the instant claim as for service connection for PTSD.   However, the Court of Appeals for Veterans Claims (Court) has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In light of Clemons, the Veteran's claim for service connection for PTSD has been recharacterized as one issue to encompass any acquired psychiatric disorder, to include PTSD and major depressive disorder (as reflected on the title page).

In her July 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  She was informed in a January 2015 letter that such hearing was scheduled for February 2015.  At the Veteran's request, this hearing was rescheduled for March 2015.  While it does not appear that the letter notifying the Veteran of her new hearing date in March 2015 is of record, the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran canceled the March 2015 Board hearing.  Therefore, the Board finds that the Veteran has withdrawn her request for a Board hearing.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

The Veteran asserts that she suffers from an acquired psychiatric disorder, to include PTSD, as a result of an in-service sexual assault.  The service treatment records do not document this purported personal assault and the Veteran reported in a July 2010 notice of disagreement that she had never reported what had happened to her.  Additionally, while she reported frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort in a January 1975 Report of Medical History at the time of her entrance to military service, her psychiatric evaluation was normal upon examination.  Furthermore, at the time of her September 1977 separation examination, she reported that she was 21 and a half weeks pregnant and she was hospitalized at Darnell Army Hospital as a result of being upset that her aunt died. 

The Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged military sexual trauma (MST) to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Therefore, based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of her acquired psychiatric disorder.

Additionally, as the Veteran has reported in-patient treatment at Darnell Army Hospital for psychiatric symptoms related to her aunt's passing, a remand is necessary in order to attempt to obtain such clinical records.  

Furthermore, the record also reflects additional outstanding records.  In this regard, a November 2009 VA treatment note indicates that the Veteran had been denied Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.

Also, in a November 2009 VA treatment note, the Veteran reported that she was receiving treatment from a private therapist in Greenville, North Carolina; however, the name of this provider was not identified.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated her for the claimed acquired psychiatric disorder since service.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Finally, the Board notes that the Veteran has reported an in-service event based on a personal assault and that specific notice is required in such claims.  A review of the record reveals that the Veteran has been provided general notice as to what information is required to substantiate a claim for service connection for PTSD based upon combat service but not the specific notice required for such claims based on personal assault.  In this regard, the Board is cognizant that the May 2011 statement of the case provided examples of behavioral changes that may indicate that an assault occurred, such did not provide notice as to alternative sources of evidence.  As such, on remand, she should be advised that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f)(5).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter informing her that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304(f)(4) and in accordance with Patton, supra.

2.  Obtain any in-patient or clinical records from Darnell Army Hospital pertaining to the Veteran for the period from February 1975 to September 1977.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

3.  Obtain all VA treatment records dated from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Request that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional private treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for her claimed acquired psychiatric disorder since service, to specifically include any treatment records from the therapist in Greenville.  For any records identified, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in her possession.

5.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).   

6.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder. The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).  

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service sexual assault.  

(C) For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service. 

The examiner is advised that the absence of contemporaneous service treatment records showing complaints of or treatment for an acquired psychiatric disorder is not persuasive evidence that such disability was not incurred in service.

(D) The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of her September 1977 service discharge and, if so, to describe the manifestations.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

